Citation Nr: 0534543	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  00-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for rheumatic heart disease with mitral 
insufficiency.

2.  Entitlement to a disability rating in excess of 10 
percent for rosacea and acne vulgaris of the face, neck, and 
back prior to August 30, 2002.

3.  Entitlement to a disability rating in excess of 30 
percent for rosacea and acne vulgaris of the face, neck, and 
back, subsequent to August 29, 2002.

4.  Entitlement to service connection for bronchial asthma.

5. Entitlement to service connection for a skin disorder 
other than rosacea and acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  That rating decision denied the 
veteran's claims for increased ratings for rheumatic heart 
disease with mitral insufficiency and for acne vulgaris, as 
well as his claims for service connection for bronchial 
asthma, a skin disorder other than acne vulgaris of the face, 
neck and back, hypertension, and kidney disease.  The 
Statement of the Case issued in October 1989 listed all these 
issues.  However, at a hearing before a RO Hearing Officer in 
March 1990, the veteran's representative limited the service 
connection issues to those identified on the first page of 
the decision; following the hearing the Hearing Officer 
stated that the issues of entitlement to service connection 
for kidney disease and hypertension were withdrawn prior to 
the personal hearing by the veteran and his representative.

This case was perfected for review by the Board in 1990, 
however, the RO did not forward the case to the Board or take 
any action on the case until a statement was received from 
the veteran in August 2002, at which time he requested an 
increase in his service-connected skin disorder.  By a 
decision dated in November 2002, the RO increased the rating 
for the veteran's skin disorder to 10 percent from July 24, 
1989, and to 30 percent from August 30, 2002, the effective 
date for revised rating criteria for skin disorders. The RO 
certified the appeal to the Board in February 2003.

The case was previously before the Board in October 2003, 
when it was remanded for additional notification and 
development, including examination of the veteran and medical 
opinions.  The Board now proceeds with its review of the 
appeal.  

The issue involving entitlement to an increased disability 
rating for the veteran's service-connected heart disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claims decided herein.

2.  Prior to August 30, 2002, the veteran's service-connected 
skin disorders were not manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement.

3.  The veteran's service-connected skin disorder is 
manifested by rosacea involving approximately 30 percent of 
the veteran's face, and old acne scaring of the chest and 
upper back without active acne lesions in these areas, and 
the need to use oral and topical antibiotics.  

4.  The service medical records do not reveal any diagnosis 
of any respiratory disorder, or any skin disorder other than 
acne, during service.  

5.  There are current medical diagnoses of mild seborrheic 
dermatitis, a rash of the penis, history of basal cell 
carcinoma, seborrheic keratosis, seasonal asthma, allergic 
rhinitis; there is no competent medical evidence of record 
which links these current disabilities to the veteran's 
military service or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for rosacea and acne vulgaris, face, neck, and back, 
for the period of time prior to August 30,2002,have not been 
met.  8 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2002).

2.  The criteria for a disability rating in excess of 30 
percent for rosacea and acne vulgaris, face, neck, and back, 
for the period of time subsequent to August 29, 2002, have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2005).

3.  Bronchial asthma was not incurred in, or aggravated by, 
active military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).

4.  A skin disorder other than rosacea and acne was not 
incurred in, or aggravated by, active military service, and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.  In November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  The VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Unfortunately, the appeal has been pending since 1990, which 
is well before the effective date of the VCAA.  Notice to the 
veteran was not provided in this case until later in the 
claims process.  Nevertheless, VA provided the veteran the 
required notice with respect to his claims in a letter dated 
June 2004, in which he was informed of the requirements 
needed to establish the claims.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help get 
relevant evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional VA medical records were thereafter added 
to the records assembled for appellate review and the veteran 
was accorded examinations for disability evaluation purposes.  
The veteran's claim were readjudicated in March 2005 and a 
Supplemental Statement of the Case was issued in March 2005.  
Based on this record, the Board finds that VA's duty to 
notify has been satisfied and that the failure to provide 
notice prior to the initial adjudication in this case was 
harmless error and does not affects the outcome of the case.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded VA Compensation and 
Pension examinations.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  Under 
the facts of this case, the record has been fully developed.  

II.  Increased Disability Ratings.  Disability evaluations 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Schedule), found in 38 
C.F.R. Part 4 (2005).  The Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  In 
considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in 
the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.  In the present case the veteran is service-connected 
for rosacea and acne vulgaris of the face, neck, and back.  
There is no diagnostic code which specifically addresses 
these disabilities.  Therefore, the veteran's service-
connected skin disability is rated by analogy under 
Diagnostic Code 7806 for dermatitis or eczema.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

The Board notes that the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were amended effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The 
timing of this change requires the Board to first consider 
the claim under the pre-amended regulations.  Thereafter, the 
Board must analyze the evidence dated after the effective 
date of the amended regulations and consider whether a rating 
higher than the pre-amended rating is warranted.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Under the prior rating criteria under Diagnostic Code 7806, 
when a skin disorder (eczema) was manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or was exceptionally repugnant, a 50 percent 
evaluation was assigned.  If there was constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation was assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema was assigned a 10 percent evaluation.  When 
eczema had slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation was assigned.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected rosacea and acne vulgaris for the 
period of time prior to August 30, 2002.  VA medical records 
dated during 1988 and thereafter, as well as a medical report 
dated in December 1989 from A. DiMattia, M.D., do not 
indicate the presence of constant exudation or itching, 
extensive lesions, or marked disfigurement which would have 
warranted the assignment of a disability rating in excess of 
the 10 percent rating.  A June 2002 letter from a private 
physician states that the veteran had been treated for 
chronic rosacea with oral and topical antibiotics for the 
past 10 years.  Other private medical records reveal multiple 
skin biopsies were conducted revealing seborrheic keratoses 
and basal cell carcinoma.  An October 2002 VA skin 
examination revealed that the veteran had acne vulgaris with 
active lesions about his face, but without ulceration.  
Accordingly, a 10 percent disability rating for this period 
of time was assigned, as the evidence of record did not 
reveal that the veteran's service-connected skin disorder was 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement which would have warranted 
the assignment of a disability rating in excess of the 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  As such, a disability rating in excess of 10 percent 
for the veteran's service-connected rosacea and acne vulgaris 
of the face, neck, and back for the period of time prior to 
August 30, 2002 must be denied. 

Effective August 30, 2002, the rating criteria for dermatitis 
and eczema warranted a noncompensable evaluation for 
psoriasis with less than 5 percent of the entire body or 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
evaluation may be assigned for dermatitis with at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation contemplates 
dermatitis with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Finally, the 
maximum assignable disability rating of 60 percent evaluation 
contemplates more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118; Diagnostic Code 7806 
(2005).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected rosacea and acne vulgaris of the 
face, neck, and back, for the period of time subsequent to 
August 29, 2002.  As noted above, the veteran's private 
physician indicates that the veteran has chronic rosacea 
which is treated with oral and topical antibiotics.  In 
October 2004 a VA examination of the veteran was conducted.  
The examining physician noted that the veteran had rosacea 
involving approximately 30 percent of the face along with old 
acne scaring of the chest and upper back without active acne 
lesions.  Simply put, the evidence does not show that more 
than 40 percent of the veteran's entire body or exposed skin 
area is affected with the rosacea nor is constant medication 
shown to be necessary for suppression.  As such, a rating in 
excess of 30 percent must be denied.  

As the preponderance of the evidence is against the veteran's 
claims for increased disability ratings for his service-
connected rosacea and acne, the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

III.  Service Connection.  The veteran claims entitlement to 
service connection for bronchial asthma and a skin disorder 
other than rosacea and acne.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted when the evidence shows that a particular 
disability is proximately due to, or the result of, a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a) (2005).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has stated that when a service-connected disorder 
causes an increase in disability to a nonservice-connected 
condition, such an increase is to be treated as if service 
connected.  In such cases, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

There is no indication that the veteran had any complaints 
of, or treatment for, bronchial asthma or a skin disorder 
other than acne during service.  The service medical records 
do show that the veteran was treated on several occasions for 
an upper respiratory infection (common head cold) during 
service.  However, the veteran's service separation 
examination was conducted in November 1947 and revealed that 
the veteran's respiratory system was "normal," with no 
abnormalities noted by the examining physician.  

With respect to the veteran's claim for service connection 
for a skin disorder, a December 1989 letter from a private 
physician reveals that the veteran was treated for recurrent 
lesions of seborrheic keratoses and basal cell carcinomas.  
This is confirmed by a series of private biopsy and pathology 
reports from the years 2000 and 2001 which confirm these 
diagnoses.  

In October 2004, a VA examination of the veteran was 
conducted.  Besides the veteran's service-connected acne, the 
examining physician's diagnosis was that the veteran suffered 
from other skin disorders to include:  mild seborrheic 
dermatitis, a rash on the penis, and a history of basal cell 
carcinoma.  The physician's medical opinion was that these 
disorders were not likely related to the veteran's military 
service or his service-connected acne.  

With respect to the veteran's claim for service connection 
for bronchial asthma, the veteran's submitted a letter from a 
private physician dated in November 2003.  This letter states 
that the veteran has been treated for seasonal asthma and 
allergic rhinitis for several years.  

In October 2004, a VA examination of the veteran was 
conducted.  The examiner indicated that the veteran suffered 
from intermittent chronic asthma.  Pulmonary function testing 
was conducted in October 2004 and February 2005 and revealed 
mild obstructive ventilatory impairment.  A January 2005 VA 
medical opinion stated that the veteran's current asthma was 
not related to military service.  

The preponderance of the evidence is against the veteran's 
claims for service connection for bronchial asthma and a skin 
disorder other than rosacea and acne.  There is simply no 
medical evidence that the veteran had a pulmonary disorder or 
a skin disorder other than acne during service.  Moreover, 
there is no medical opinion of record which links a pulmonary 
disorder or a skin disorder other than rosacea and acne to 
the veteran's military service or any service-connected 
disability.  Accordingly, service connection for bronchial 
asthma and a skin disorder other than rosacea and acne is 
denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the grant of service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for rosacea and 
acne vulgaris of the face, neck, and back for the period of 
time prior to August 30, 2002, is denied.

A disability rating in excess of 30 percent for rosacea and 
acne vulgaris of the face, neck, and back, for the period of 
time subsequent to August 29, 2002, is denied.  

Service connection for bronchial asthma is denied.

Service connection for a skin disorder other than rosacea and 
acne vulgaris is denied.  


REMAND

The veteran claims entitlement to an increased rating for his 
service-connected rheumatic heart disease.  He claims that he 
warrants a disability rating in excess of the presently 
assigned 10 percent rating.  

Service-connected rheumatic heart disease is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7000.  One of the rating 
criteria to be considered is metabolic equivalents.  "One 
MET (metabolic equivalent) is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used."  38 C.F.R. § 4.104, Note (2) (emphasis added).

Review of the medical evidence of record reveals that no MET 
testing has been accomplished and that a medical examiner has 
not provided an estimation of the level of activity 
(expressed in METs) that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  As such, the case needs to be 
remanded so that testing or MET estimation can be 
accomplished to obtain the necessary medical evidence to rate 
the veteran's service-connected heart disease.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this matter is REMANDED for the following:

1.  The veteran should be scheduled for 
an appropriate examination to obtain data 
needed to properly evaluate his service-
connected rheumatic heart disease with 
mitral insufficiency.  The level of METs 
at which dyspnea, fatigue, angina, 
dizziness, or syncope develops should 
reported.  If a laboratory determination 
cannot be done for medical reasons, the 
examiner should provide an estimate of 
the level of activity (express in METs) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.

2.  Following the above, the RO must 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case 
(SSOC)must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  The SSOC should 
include the complete rating criteria for 
all disability ratings assignable under 
38 C.F.R. § 4.104, Diagnostic Code 7000 
(2005).  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


